Luke, J.
While there is no substantial merit in the special grounds of the motion for a new trial, the circumstances in this case relied upon by the State to corroborate the testimony of the accomplice, as to the defendant’s participation in the burglary, were insufficient to warrant a verdict of guilty; and therefore the judgment denying a new trial must be reversed.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.

John B. Cooper, W. O. Cooper Jr., for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.